THREADGILL, Chief Judge.
The appellant, Jean Mardy, challenges his judgment and sentence for armed robbery. We find merit only in his contention that that portion of probation condition (8), which requires him to pay for random drug and alcohol testing, was improperly imposed because it was not orally pronounced at sentencing. Since the payment provision of condition (8) is a special condition which required oral pronouncement, we strike only that portion of condition (8) which relates to payment. Mardy’s judgment and sentence are otherwise affirmed.
Accordingly, the instant cause is affirmed in part and stricken in part.
FRANK and LAZZARA, JJ., concur.